PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arakji, Mazen
Application No. 16/578,350
Filed: 22 Sep 2019
For: Novel RTOS/OS Architecture for Context Switching Without Disabling Interrupts
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed May 13, 2021, requesting suspension of the rules under 37 CFR 1.183. Petitioner requests the Office accept a delayed benefit claim to provisional Application No. 62/739,242, filed September 30, 2018 without payment of the petition fee under 37 CFR 1.17(m).

The petition under 37 CFR 1.183 is dismissed.

Any request for reconsideration of this decision should be filed within two (2) months of the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are available.

For all applications filed on or after September 16, 2012, 37 CFR 1.78(a)(5)(iii), now 37 CFR 1.76, was amended to provide that the reference to the prior-filed application that is required for benefit claim to a prior-filed provisional application must be in an Application Data Sheet (“ADS”). Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg.at 48792 (August 14, 2012). Therefore, the reference to the provisional application in the specification filed September 22, 2019 is not a proper benefit claim.

Applicant did not file a proper benefit claim in an ADS prior to the expiration of the period specified in 37 CFR 1.78(a)(4),  which is the later of 4 months from the date the nonprovisional application was filed or 16 months from the date the provisional application was filed.

Petitioner requests waiver of the rules. He requests the Office accept the delayed submission of the benefit claim without payment of a petition fee. Petitioner argues the Office should waive the petition fee because he was allegedly given bad information when he called the Office support center (on some unspecified date) to confirm that he properly claimed benefit of the aforementioned provisional application in the subject nonprovisional application.

The petition lacks a showing that justice requires waiver of the rule. For grant of the relief sought in a petition under 37 CFR 1.183, a petitioner must show (1) that this is an extraordinary situation where (2) justice requires waiver of the rule. In re Sivertz, 227 U.S.P.Q. 255, 256 (Comm'r Pat. 1985).

Circumstances resulting from applicants’ failure to exercise due care, or lack of knowledge of, or failure to properly apply, the patent statutes or rules of practice are not, in any event, extraordinary circumstances where the interests of justice require the granting of extraordinary relief.  See In re Tetrafluor, Inc., 17 USPQ2d 1160, 1162 (Comm’r Pats. 1990); In re Bird & Son, Inc. 195 USPQ 586, 588 (Comm’r Pats. 1977); Huston v. Ladner, 23 USPQ2d 1910 (Fed. Cir. 1992); Vincent v. Mossinghoff, 230 USPQ 621, 625 (D.D.C. 1985). 

Petitioner is reminded that official communication with the Office must be carried out in writing  37 CFR 1.2.  Oral advice from Office employees is not binding. See In re Sivertz, 227 USPQ 255,256 (Comm’r Pat. 1985).  An Office employee’s alleged statements made during a telephone conversation cannot nullify Office regulations. 

Applicant failed to follow Office regulations. This is not an extraordinary situation where the interests of justice require the granting of extraordinary relief. Even if it were an extraordinary situation, the Office will not craft an extraordinary remedy when petitioner already has a means to obtain relief. 

A petition under 37 CFR 1.78(c) is required for the Office to accept a unintentionally delayed claim of benefit to the aforementioned provisional application.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Please note the ADS filed on May 13, 2021 does not contain an acceptable reference. 

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information listed in the most recent filing receipt.  The October 8, 2019 filing receipt lists the information of record. The Domestic Applications for which benefit is claimed section shows that the Office has not recognized any benefit claims. Therefore, all information pertaining to provisional Application No. 62/739,242, filed September 30, 2018, is information to be inserted and must be underlined, per 37 CFR 1.76(c)(2).  The information listed in the Domestic Benefit/National Stage Information section of the May 13, 2021 ADS is not underlined. Therefore, it is not acceptable.

Applicant is encouraged to file a petition under 37 CFR 1.78(c), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) to claim benefit of the provisional application, the $525 micro entity petition fee, and  statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional. 

For petitioner’s convenience, blank form PTO/SB/445 – PETITON TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e)  FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 CFR 1.78(c)) is enclosed.

A final Office action has been mailed. Ordinarily, amendments filed after the final action are not entered unless approved by the examiner.  See MPEP 706.07(f), 714.12, 714.13. Therefore, once applicant submits a petition under 37 CFR 1.78(c) with an acceptable reference in an ADS, the undersigned will consult with the examiner as to whether the benefit information can be entered or if a Request for Continued Examination (RCE) is required in order for the benefit information to be entered. If an RCE is required, the petition cannot be granted until the RCE is filed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures: blank form PTO/SB/445 – PETITON TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e)  FOR THE BENEFIT OF A PRIOR-FILED PROVISIONAL APPLICATION (37 CFR 1.78(c)) and Privacy Act Statement.